Exhibit 10(a)

 

ALBERTO-CULVER COMPANY

EMPLOYEE STOCK OPTION PLAN OF 2003

 

(as amended through February 20, 2004)

 

1. Purpose of ACSOP

 

The Alberto-Culver Company Employee Stock Option Plan of 2003 (hereinafter
called the “ACSOP”) is intended to encourage ownership of the Common Stock of
Alberto-Culver Company (the “Company”) by eligible key employees of the Company
and its subsidiaries and to provide incentives for them to make maximum efforts
for the success of the business. Options granted under the ACSOP will be
non-qualified options (not incentive options as defined in Section 422 of the
Internal Revenue Code of 1986 and the rules and regulations promulgated
thereunder (the “Code”)).

 

2. Eligibility

 

Key employees of the Company and its subsidiaries who perform services which
contribute materially to the management, operation and development of the
business (“Optionees”) will be eligible to receive options under the ACSOP. At
their request, Mr. Leonard H. Lavin and Mrs. Bernice E. Lavin are ineligible to
receive options under the ACSOP.

 

3. Administration

 

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall have full power and authority, subject to the express
provisions of the ACSOP, to determine the purchase price of the stock covered by
each option, the Optionees to whom and the time or times at which options shall
be granted, the terms and conditions of the options, including the terms of
payment thereof, and the number of shares of stock to be covered by each option.
The Committee shall have full power to construe, administer and interpret the
ACSOP, and full power to adopt such rules and regulations as the Committee may
deem desirable to administer the ACSOP. No member of the Committee shall be
liable for any action or determination made in good faith with respect to the
ACSOP or any option thereunder. The determination of the Committee as to any
disputed question arising under the ACSOP, including questions of construction
and interpretation, shall be final, conclusive and binding.

 

The Committee may, in its discretion, delegate to a committee of member(s) of
the Committee its authority with respect to such matters under the ACSOP and
options granted under the ACSOP as the Committee may specify.

 

The Committee shall be comprised solely of members each of whom shall be an
“outside director” within the meaning of Section 162(m) of the Code, and a
“non-employee director” within the meaning of Section 16 of the Securities
Exchange Act of 1934 and the rules and regulations thereunder (“Section 16”),
provided, however, that if any member of the

 



--------------------------------------------------------------------------------

Committee is not (i) an “outside director” within the meaning of Section 162(m)
of the Code or (ii) a “non-employee director” within the meaning of Section 16,
the Committee shall set up a subcommittee comprised solely of outside directors
and non-employee directors for purposes of all matters arising under this ACSOP
involving “officers” within the meaning of Rule 16a-1(f) under Section 16, and
“covered employees” within the meaning of Section 162(m) of the Code for the
plan year at issue.

 

4. Number of Shares of Stock to be Offered

 

The Committee may authorize from time to time the issuance pursuant to the ACSOP
of shares not to exceed 9,000,000 of the Company’s Common Stock in the
aggregate, subject to adjustment under paragraph 10 hereof. Such shares of
Common Stock which may be issued pursuant to options granted under the ACSOP may
be authorized and unissued shares or issued and reacquired shares as the
Committee from time to time may determine. If any option granted under the ACSOP
shall terminate or be surrendered or expire unexercised in whole or in part, the
shares of stock so released from such option may be made the subject of
additional options granted under the ACSOP. In addition, any shares of Common
Stock withheld to pay, in whole or in part, the amount required to be withheld
under applicable tax laws in accordance with paragraph 7(d) hereof, may be made
the subject of additional options granted under the ACSOP.

 

5. Option Price

 

The purchase price under each option granted pursuant to the ACSOP shall be
determined by the Committee but shall not be less than the Fair Market Value (as
defined below) of the Company’s Common Stock at the time the option is granted.
For purposes of the ACSOP, “Fair Market Value” shall mean the average of the
high and low transaction prices of a share of Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions on the date as of
which such value is being determined or, if there shall be no reported
transactions for such date, on the next preceding date for which transactions
were reported.

 

6. Grant of Options

 

The Committee may not grant to any individual Optionee in any fiscal year an
option or options with respect to more than 600,000 shares of Common Stock.

 

7. Term and Exercise of Options

 

(a) Each option granted shall provide that it is not exercisable after the
expiration of ten (10) years from the date the option is granted, or such
shorter period as the Committee determines, and each option shall be subject to
the following limitations upon its exercise:

 

  (i) Except as otherwise provided in paragraph 11(a) hereof, no option may be
exercised until the day preceding the anniversary date of the grant of the
option.

 

2



--------------------------------------------------------------------------------

  (ii) Except as otherwise provided in paragraph 11(a) hereof, on the day
preceding the anniversary date of the grant of the option in each of the four
calendar years immediately following the year of the grant of the option, the
right to purchase twenty-five percent (25%) of the total number of shares of
stock specified in the option shall accrue to the Optionee. Subject to paragraph
8 hereof, each such right to purchase such twenty-five percent (25%) may be
exercised, in whole or in part, at any time after such right accrues and prior
to the expiration of the term of the option.

 

(b) Notwithstanding the foregoing or paragraph 8 hereof, the Committee may in
its discretion (i) specifically provide at the date of grant for another time or
times of exercise; (ii) at any time prior to the expiration or termination of
any option previously granted, accelerate the exercisability of any option
subject to such terms and conditions as the Committee deems necessary or
appropriate to effectuate the purpose of the ACSOP including, without
limitation, a requirement that the Optionee grant to the Company an option to
repurchase all or a portion of the number of shares acquired upon exercise of
the accelerated option for their Fair Market Value on the date of grant; or
(iii) at any time prior to the expiration or termination of any option
previously granted, extend the term of any option (including such options held
by officers or directors) for such additional period as the Committee, in its
discretion, shall determine. In no event, however, shall the aggregate option
period with respect to any option, including the original term of the option and
any extensions thereof, exceed ten years.

 

(c) An option may be exercised (subject to the receipt of payment) by giving
written notice to the Secretary of the Company specifying the number of shares
to be purchased. The full purchase price for such shares may be paid (i) in
cash, (ii) by check, (iii) by delivery of previously owned shares of Common
Stock, or (iv) by a combination of these methods of payment. However, under no
circumstances may any Optionee deliver previously owned shares of Common Stock
obtained from the exercise of stock options under any option plan of the Company
or the vesting of shares restricted under any restricted stock plan of the
Company or the Management Bonus Plan during the six months immediately preceding
the exercise date. Payment must be received by the Secretary of the Company
before any exercise is consummated. For purposes of the delivery of previously
owned shares of Common Stock, the per share value of such shares shall be the
Fair Market Value on the date of exercise.

 

(d) At any time when an Optionee is required to pay to the Company an amount
required to be withheld under applicable tax laws in connection with the
exercise of an option (calculated by taking the minimum statutory withholding
rates for federal, state and local tax purposes including payroll taxes,
applicable to the income generated by the Optionee by such exercise), the
Optionee may satisfy this obligation (i) in cash, (ii) by check, (iii) by
delivery of previously owned shares of Common Stock, (iv) by making an election
to have the Company withhold shares of Common Stock, or (v) by a combination of
these methods of payment, in each case having a value equal to the amount
required to be withheld. The Optionee must specify the method of satisfying this
obligation on or before the date of exercise. The value of the shares to be
withheld or delivered shall be based on the Fair Market Value of the Common
Stock on the date of exercise.

 

3



--------------------------------------------------------------------------------

8. Continuity of Employment

 

(a) Each option shall be subject to the following in addition to the
restrictions set forth in paragraphs 6 and 7 hereof:

 

  (i) If an Optionee dies without having fully exercised his or her option, the
executors or administrators of his or her estate or legatees or distributees
shall have the right during the one (1) year period following his or her death
(but not after the expiration of the term of such option) to exercise such
option in whole or in part but only to the extent that the Optionee could have
exercised it at the date of his or her death.

 

  (ii) If an Optionee’s termination of employment is due to disability, the
Optionee’s option shall terminate one (1) year after his or her termination of
employment (but not after the expiration of the term of such option) and may be
exercised only to the extent that such Optionee could have exercised it at the
date of his or her termination of employment. For purposes of the ACSOP,
“disability” shall have the meaning provided in the Company’s applicable
long-term disability plan and such disability continues for more than three
months or, in the absence of such a definition, when an Optionee becomes totally
disabled as determined by a physician mutually acceptable to the Optionee and
the Committee before attaining his or her 65th birthday and if such total
disability continues for more than three months. Disability does not include any
condition which is intentionally self-inflicted or caused by illegal acts of the
Optionee.

 

  (iii) Subject to the third sentence of this paragraph 8(a)(iii), if an
Optionee’s termination of employment is due to retirement, all options (or
portions thereof) which are (a) vested at the time of retirement may be
exercised for a period of two (2) years following retirement (but not after the
expiration of the term of the option) and (b) unvested at the time of retirement
may be exercised for a period of five (5) years from the date of grant (but not
after the expiration of the term of the option). Subject to the third sentence
of this paragraph 8(a)(iii), following retirement, options (or portions thereof)
which are unvested at the time of retirement will continue to vest under such
options’ vesting schedule for a period of five (5) years following retirement.
Only for options granted in January, 2003, if an Optionee’s termination of
employment is due to retirement (as defined in the ACSOP prior to January 1,
2004), such option shall terminate one (1) year after his or her termination of
employment (but not after the expiration of the term of such option) and may be
exercised only to the extent that such Optionee could have exercised such option
at the date of his or her termination of employment. For purposes of the ACSOP,
“retirement” shall be reached when an Optionee’s employment terminates and at
the time of such termination the sum of such Optionee’s age and years of service
as an employee of the Company equals or exceeds 75 years.

 

  (iv)

If an Optionee’s termination of employment is for any reason other than death,
retirement or physical disability, the Optionee’s option shall terminate upon
said

 

4



--------------------------------------------------------------------------------

 

termination of employment; provided, however, that if such termination of
employment occurs following a Change in Control (as such term is defined in
paragraph 11(b) hereof), the Optionee’s option shall terminate three (3) months
after his or her termination of employment (but not after the expiration of the
term of such option) and may be exercised to the extent that such Optionee could
have exercised it at the date of his or her termination of employment.

 

(b) Nothing contained in the ACSOP or any option granted pursuant to the ACSOP
shall confer upon any Optionee any right to be continued in the employment of
the Company or any subsidiary or shall prevent the Company or any subsidiary
from terminating an Optionee’s employment at any time, with or without cause.
The determination by the Committee of whether an authorized leave of absence
constitutes a termination of employment shall be final, conclusive and binding.

 

9. Non-Transferability of Options

 

An option granted under the ACSOP shall not be assignable or transferable by an
Optionee otherwise than by will or the laws of descent and distribution, and an
option shall be exercisable during the lifetime of the Optionee only by him or
her. An option transferred by will or the laws of descent and distribution may
only be exercised by the legatee or distributee during the one year period
following the Optionee’s death and may only be exercised to the extent it was
exercisable by the Optionee prior to his or her death.

 

10. Adjustment upon Change in Stock

 

Each option, the number and kind of shares subject to future options and the
number of shares subject to options that may be granted to an Optionee in any
fiscal year under the ACSOP may be adjusted, as may be determined to be
equitable in the sole and absolute discretion of the Committee, in the event
there is any change in the outstanding Common Stock, or any event that could
cause a change in the outstanding Common Stock, including, without limitation,
by reason of a stock dividend, recapitalization, reclassification, issuance of
Common Stock, issuance of rights to purchase Common Stock, issuance of
securities convertible into or exchangeable for Common Stock, merger,
consolidation, stock split, reverse stock split, spin-off, combination, exchange
or conversion of shares, or any other similar type of event. The Committee’s
determination of any adjustment pursuant to this paragraph10 shall be final,
conclusive and binding.

 

11. Change in Control

 

(a) (1) Notwithstanding any provision of the ACSOP, in the event of a Change in
Control, all outstanding options shall immediately be exercisable in full and
shall be subject to the provisions of paragraph 11(a)(2) or 11(a)(3), to the
extent that either such paragraph is applicable.

 

(2) Notwithstanding any provision of the ACSOP, in the event of a Change in
Control in connection with which the holders of shares of the Company’s Common

 

5



--------------------------------------------------------------------------------

Stock receive shares of common stock that are registered under Section 12 of the
Exchange Act, all outstanding options shall immediately be exercisable in full
and there shall be substituted for each share of the Company’s Common Stock
available under the ACSOP, whether or not then subject to an outstanding option,
the number and class of shares into which each outstanding share of the
Company’s Common Stock shall be converted pursuant to such Change in Control. In
the event of any such substitution, the purchase price per share of each option
shall be appropriately adjusted by the Committee or the committee to which
authority has been delegated pursuant to paragraph 3 hereof, such adjustments to
be made without an increase in the aggregate purchase price.

 

(3) Notwithstanding any provision in the ACSOP, in the event of a Change in
Control in connection with which the holders of the Company’s Common Stock
receive consideration other than shares of common stock that are registered
under Section 12 of the Exchange Act, each outstanding option shall be
surrendered to the Company by the holder thereof, and each such option shall
immediately be cancelled by the Company, and the holder shall receive, within
ten (10) days of the occurrence of such Change in Control, a cash payment from
the Company in an amount equal to the number of shares of the Company’s Common
Stock then subject to such option, multiplied by the excess, if any, of (i) the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of the Company’s Common Stock on the date of
occurrence of the Change in Control over (ii) the purchase price per share of
the Company’s Common Stock subject to the option. The Company may, but is not
required to, cooperate with any person who is subject to Section 16 of the
Exchange Act to assure that any cash payment in accordance with the foregoing to
such person is made in compliance with Section 16 of the Exchange Act and the
rules and regulations thereunder providing for an exemption from Section 16(b)
of the Exchange Act.

 

(b) “Change in Control” means:

 

(1) The occurrence of any one or more of the following events:

 

(A) The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act of both (x) 20% or more of the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) and (y)
combined voting power of Outstanding Company Voting Securities in excess of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons (as such term is defined in paragraph 11(c)); provided, however,
that a Change in Control shall not result from an acquisition of Company Voting
Securities:

 

(i) directly from the Company, except as otherwise provided in paragraph
11(b)(2)(A);

 

6



--------------------------------------------------------------------------------

(ii) by the Company, except as otherwise provided in paragraph 11(b)(2)(B);

 

(iii) by an Exempt Person;

 

(iv) by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

 

(v) by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
paragraph 11(b)(1)(C) shall be satisfied.

 

(B) The cessation for any reason of the members of the Incumbent Board (as such
term is defined in paragraph 11(d)) to constitute at least a majority of the
Board of Directors of the Company (hereinafter called the “Board”).

 

(C) Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

 

(i) more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of all of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation; and

 

(ii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation.

 

7



--------------------------------------------------------------------------------

(D) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

 

(i) more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

 

(ii) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition.

 

(E) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

(2) Notwithstanding the provisions of paragraph 11(b)(1):

 

(A) no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (i) of
paragraph 11(b)(1)(A) if such acquisition results from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company; and

 

(B) for purposes of clause (ii) of paragraph 11(b)(1)(A), if any Person (other
than the Company, an Exempt Person or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall, by reason of an acquisition of Company Voting Securities by
the Company, become the beneficial owner of (x) 20% or more of the combined
voting power of the Outstanding Company Voting Securities and (y) combined
voting power of Outstanding Company Voting Securities in excess of the combined
voting power of the Outstanding Company Voting Securities held by the Exempt
Persons, and such Person shall, after such acquisition of Company Voting
Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control.

 

8



--------------------------------------------------------------------------------

(c) “Exempt Person” (and collectively, the “Exempt Persons”) means:

 

(1) Leonard H. Lavin or Bernice E. Lavin;

 

(2) any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of any
such descendant;

 

(3) the estate of any of the persons described in paragraph 11(c)(1) or (2);

 

(4) any trust or similar arrangement for the benefit of any person described in
paragraph 11(c)(1) or (2); or

 

(5) the Lavin Family Foundation or any other charitable organization established
by any person described in paragraph 11(c)(1) or (2).

 

(d) “Incumbent Board” means those individuals who, as of October 24, 2002,
constitute the Board, provided that:

 

(1) any individual who becomes a director of the Company subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

 

(2) no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board or the Exempt Persons shall be deemed to have been a member
of the Incumbent Board.

 

12. Amendment and Discontinuance

 

The Committee or the Board, without further approval of the stockholders, may,
at any time and from time to time, suspend or discontinue the ACSOP in whole or
in part or amend the ACSOP in such respects as the Committee or the Board may
deem proper and in the best interests of the Company or as may be advisable,
provided, however, that no suspension or amendment shall be made which would:

 

  (i) Adversely affect or impair any option previously granted under the ACSOP
without the consent of the Optionee, or

 

  (ii) Except as specified in paragraph 10, increase the total number of shares
for which options may be granted under the ACSOP or decrease the minimum price
at which options may be granted under the ACSOP.

 

9